Name: Commission Regulation (EEC) No 126/82 of 21 January 1982 fixing the world market price for colza and rape seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 16/20 Official Journal of the European Communities 22. 1 . 82 COMMISSION REGULATION (EEC) No 126/82 of 21 January 1982 fixing the world market price for colza and rape seed oil seeds Q, as last amended by Regulation (EEC) No 125/82 (8); Whereas, if the price system is to operate normally, the world market price should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a , band of 2-25%, a rate of exchange based on their central rate,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas it follows from applying these provisions that the world market price for colza and rape seed should be as set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the markets in oils and fats ('), as last amended by Regulation (EEC) No 3454/80 (2), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza and rape seed (3), as last amended by Regula ­ tion (EEC) No 852/78 (4), Having regard to Commission Regulation (EEC) No 2300/73 of 23 August 1973 laying down detailed rules for applying differential amounts for colza and rape seed and repealing Regulation (EEC) No 1464/73 (*), as last amended by Regulation (EEC) No 3476/80 (% and in particular Article 9 (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article 9 (4) of Regulation (EEC) No 2300/73, the Commission must determine the world market price for colza and rape seed ; Whereas the world market price should be determined in accordance with the rules and the criteria set out in Commission Regulation (EEC) No 3701 /81 of 23 December 1981 fixing the amount of the subsidy on HAS ADOPTED THIS REGULATION : Article 1 The world market price referred to in Article 9 (4) of Regulation (EEC) No 2300/73 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 22 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66 . (2) OJ No L 360, 31 . 12 . 19$0, p . 16 . (3) OJ No L 167, 25. 7 . 1972, p. 9 . (4) OJ No L 116, 28 . 4. 1978 , p. 6 . Is) OJ No L 236, 24. 8 . 1973, p . 28 . * M OJ No L 363, 31 . 12 . 1980, p . 71 . O OJ No L 369, 24 . 12. 1981 , p. 36 . (8) See page 18 of this Official Journal . 22. 1 . 82 Official Journal of the European Communities No L 16/21 ANNEX to the Commission Regulation of 21 January 1982 fixing the world market price for colza and rape seed (ECU/100 kg)(') CCT heading No Description World market price ex 12.01 Colza and rape seed 22-803 (ECU/100 kg)(&gt;) CCT heading No Description World market price where the subsidy is fixed in advance for the month of January 1982 February 1982 / March 1982 April 1982 May 1982 June 1982 ex 12.01 Colza and rape seed 24-701 24-701 24-701 24-975 25-640 25-640 (') The conversion rates from ECU into currency as foreseen by Article 9 (5) (a) of Regulation (EEC) No 2300/73 are the following : 1 ECU = DM 1 ECU = F1 1 ECU = Bfr/Lfr 1 ECU = FF 1 ECU = Dkr 1 ECU = £ Irl 1 ECU = £ 1 ECU = Lit 2-40989 2-6,6382 40-7572 6-17443 7-91117 0-684452 , 0-563050 1 300-00